


110 HR 3465 IH: To promote greater cooperation with local governments in

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3465
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To promote greater cooperation with local governments in
		  connection with environmental analyses of certain water
		  projects.
	
	
		1.Short title, findings, and
			 purpose
			(a)Short
			 titleThis Act may be cited as the Greater Cooperation
			 with Local Governments in Water Project Analysis Act.
			(b)FindingsCongress
			 finds the following:
				(1)The diversion of
			 water from one river basin to another can have major effects on the environment
			 and economy of affected areas.
				(2)The Federal
			 Government should afford affected local governments ample opportunity to be
			 involved with the development and implementation each of such diversion
			 projects as cooperating agencies for purposes of the analysis of such project
			 required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
				(3)Federal agencies
			 have not always agreed to requests by affected local governments to become
			 cooperating agencies.
				(c)PurposeThe purpose of this Act is to require that
			 a qualified local government be treated as a cooperating agency with regard to
			 an analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) of any water project that involves diversion of water from the basin
			 of one river to the basin of any other river.
			2.Requirement and
			 definitions
			(a)RequirementUpon request of a qualified local
			 government with regard to an analysis under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) of any project within the scope of this
			 Act, the Secretary concerned shall treat such government for purposes of such
			 analysis as if such government is a Federal agency afforded the status of a
			 cooperating agency under part 1501 of title 40, Code of Federal Regulations, as
			 in effect on August 1, 2007.
			(b)DefinitionsIn
			 this Act, the following definitions apply:
				(1)Secretary
			 concernedThe term the Secretary concerned means
			 the Secretary of the Interior with respect to activities of the Bureau of
			 Reclamation and the Secretary of the Army with respect to activities of the
			 Corps of Engineers.
				(2)Qualified local
			 governmentThe term qualified local government, as
			 used with respect to a project within the scope of this Act, means a county or
			 other political subdivision of a State which has jurisdiction over any area
			 that includes any portion of the project.
				(3)Project within
			 the scope of this ActThe term project within the scope of
			 this Act means a water project undertaken by the Bureau of Reclamation
			 or the Corps of Engineers that would result in initial or increased diversion
			 of water from the basin of one river to the basin of any other river.
				
